 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF NEVADA
10
11   MARCUS KING,                                     Case No.: 2:20-cv-00117-RFB-VCF
12         Plaintiff(s),                                            Order
13   v.
14   M1 SUPPORT SERVICES, LP,
15         Defendant(s).
16        Due to conflicting duties of the Court, the ENE session is CONTINUED to 9:30 a.m. on
17 May 5, 2020. ENE statements must be submitted by 3:00 p.m. on April 28, 2020.
18        IT IS SO ORDERED.
19        Dated: March 12, 2020
20                                                         ______________________________
                                                           Nancy J. Koppe
21                                                         United States Magistrate Judge
22
23
24
25
26
27
28

                                                1
